Citation Nr: 0508801	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant served as a cook assigned to a combat 
engineering battalion in Vietnam from June 1967 to March 
1968.  Service connection has been established for PTSD, 
rated 30 percent disabling from the date of claim in October 
1997.  

On the official VA examination of the appellant in February 
2002, the examiner indicated that, in addition to PTSD, the 
appellant had a PTSD-related alcohol abuse problem, which 
represented an attempt by the appellant to self-medicate his 
PTSD symptoms.  The Axis I diagnoses on this examination 
included alcohol abuse, in remission for two months.  It is 
not clear from the subsequent medical evidence that this 
condition has remained in remission.  The RO unfortunately 
has not adjudicated the issue of entitlement to service 
connection for alcohol abuse as secondary to PTSD.  Since 
this issue is inextricably intertwined with the issue 
currently certified to the Board, it should be resolved 
before the Board decides the current appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In addition, since the last VA examination of the appellant 
was more than three years ago, a current official examination 
would be most helpful to the Board in its review of this 
appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  After undertaking any necessary 
evidentiary development, the AMC or the 
RO should adjudicate the issue of 
entitlement to service connection for 
alcohol abuse as secondary to PTSD.  The 
veteran should also be informed of his 
appellate rights with respect to this 
decision.  

2.  The AMC or the RO should request the 
appellant to provide any pertinent 
evidence in his possession and to either 
provide a copy of any medical records, 
not already of record, pertaining to 
treatment or evaluation of his 
psychiatric disability during the period 
of this claim or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  When all indicated record development 
has been completed, the appellant should 
be scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  Any indicated studies 
must be performed, and the claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability, including alcohol abuse 
if this condition has been 
determined to be due to PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of  social and occupational 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the appellant unemployable.  
In addition, the examiner should 
provide a Global Assessment of 
Functioning score with an 
explanation of the significance of 
the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder (some records refer to a 
panic disorder, for example), the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's active service or service-
connected disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


